DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11,298,614. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are broader than those allowed in ‘614.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-8, 11, 13, 14, 16-18, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2010/0306813 to Perry in view of US Patent Application Publication No. 2016/0192029 to Bergstrom.
	With regard to claim 1, the combination of Perry and Bergstrom teaches a method for providing gameplay of a cloud video game, comprising: executing a session of the cloud video game by a cloud gaming machine (Perry at 0033); establishing, over a network, a connection between a streaming server and a remote client, the connection being established in accordance with a WebRTC protocol (Perry at 0024; 0033-0034; Bergstrom at 0057; 0083; 0099); transmitting, over the connection from the streaming server to the client, gameplay video generated from the executing session of the cloud video game, wherein the gameplay video is encoded in a compressed format, and wherein the gameplay video is presented on a display by the client, wherein the streaming server is configured to receive input data from the client over a data channel established using an RTCDataChannel API, the input data being generated at the client from real-time gameplay using an input mechanism for interactivity with the gameplay video as presented on the display by the client, and the gameplay video being rendered in substantial real-time to enable the real-time gameplay of the session of the cloud video game through the client (Perry at 0024; 0033-0034; 0043; 0046; 0057; 0153; 0155; Bergstrom at 0057, 0114); wherein executing the session of the cloud video game includes applying the input data to the session of the cloud video game, to drive the real-time gameplay of the session of the cloud video game through the client; wherein the streaming server monitors a condition of the connection and adjusts the encoding of the gameplay video based on the condition of the connection (Perry at fig. 4; 0024; 0043; 0046; 0057; 0096; 0153; 0155; 0198).
	With regard to claim 2, Bergstrom teaches wherein the client accesses a WebRTC API to render the gameplay video for display (0099; wherein it is understood that Perry as noted above discloses it being a game).
	
	
	
	With regard to claim 5, Bergstrom teaches that the streaming server adjusts a bitrate or a compression rate of the gameplay video based on the condition of the peer-to-peer connection (0159)
	With regard to claim 6, Bergstrom teaches that the condition of the peer-to-peer connection monitored by the streaming server includes a bandwidth of the connection (0153; 0159).
	With regard to claim 7, Perry discloses that the gameplay video is encoded in a VP9 or MPEG-4 video format (0043).
	With regard to claim 11, Bergstrom teaches assigning the client browsers to a data center based on a location of the client browser and a location of the data center, the data center hosting the cloud gaming machine and the streaming server, the assigned of the client browser to the data center being configured to reduce latency over the peer-to-peer connection (0094; 0104; 0123; with Perry disclosing the game as discussed above).
	Claims 12, 13, 16, 17, 18, and 19 are mirrors to claims 1, 2, 5-7 and 11 and are rejected in like manner.
	With regard to claim 20, Perry discloses that the client device is a streaming media device (0024).
	It would have been obvious to one of ordinary skill in the art at the effective filing date to combine the teachings of Bergstrom with the disclosure of Perry in order to optimize the distribution of digital content.
Claims 3, 4, 10, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Perry in view of Bergstrom as applied to claims 1 and 12 above, and further in view of US Patent Application Publication No. 2016/0380967 to Moore.
	With regard to claims 3, 4, 14 and 15, Moore teaches a Session Design Protocol and an Interactive Connectivity Establishment framework (0042; 0110).
	With regard to claim 10, Moore teaches that establishing the peer-to-peer connection is configured to reduce or eliminate intermediary connections (0110).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Moore with the combination of Perry and Bergstrom in order to use known technology in order to provide an efficient connection between peers.
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Perry in view of Bergstrom as applied to claim 1 above, and further in view of US Patent Application Publication No. 2006/0097456 to Feldman.
	With regard to claims 8 and 9, while Perry is not explicitly clear that the inputs are translated into console controller commands, this on the verge on inherency in that if the inputs are not in game console (i.e. any computer that is running a game can be considered to be a game console) controller commands how could they possibly be used to run a game? However, Feldman explicitly teaches that translating the received input includes translating at least part of the input data that is received via a browser input mechanism (a browser input mechanism is disclosed by Perry at least at 0037) into one or more console controller commands (0034-0035; 0042).
	It would have been obvious to one of ordinary skill in the art at the effective filing date to combine the teachings of Feldman with the disclosure of Perry such that a user with different input mechanisms (see Perry at 0037 “Input devices of Clients 110 may include, for example, a keyboard, a joystick, a pointing device, a force feedback device, a motion and/or location sensing device, a mouse, a touch screen, a neural interface, a camera, input devices yet to be developed, and/or the like.”) would still be able to have their input mechanisms translated into a game control and thus they would be able to play the game.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jay Liddle whose telephone number is (571)270-1226. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jay Trent Liddle/Primary Examiner, Art Unit 3715